DOWDELL, C. J.
— The complaint originally contained three counts, but was subsequently amended by striking out the first count. This eliminated all questions arising on rulings on demurrer to the stricken count.
The second count was substantially in code form (Code 1907, § 5382, form 26, on p. 1199), and was not open to the demurrer directed against it. See O’Neal v. Simonton, 109 Ala. 167, 19 South. 412.
The ruling on demurrer to the third count is not assigned as error on the record, and is therefore not to be considered.
The transcript contains no bill of exceptions, and the record in no wise shows any action by the court on the motion for discontinuance. Ruling, however, on such motion, should be shown by proper bill of exceptions. We find no reversible error in the record, and the judgment will therefore be affirmed.
Affirmed.
MqClellan, Sayre, and Somerville, JJ., concur.